    Case 9:19-cv-01628-DNH-ATB Document 28 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

NEB MORROW, III,

                                  Plaintiff,
         -v-                                        9:19-CV-1628
                                                    (DNH/ATB)


BAUERSFELD, Commissioner's Hearing Officer
(CHO), Auburn Correctional Facility,

                                  Defendant.

--------------------------------

APPEARANCES:                                        OF COUNSEL:

NEB MORROW, III
Plaintiff pro se
10-A-6112
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

HON. LETITIA JAMES                                  LAUREN ROSE EVERSLEY, ESQ.
Attorney General for the State of New York          Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Neb Morrow, III brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On August 11, 2020, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that defendant's motion to dismiss be denied.

No objections to the Report-Recommendation were filed.
    Case 9:19-cv-01628-DNH-ATB Document 28 Filed 09/02/20 Page 2 of 2




         Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendant's motion to dismiss is DENIED; and

         2. Defendant is directed to file an answer to the Second Amended Complaint

within twenty (20) days of the date of this Decision and Order.

         IT IS SO ORDERED.




Dated: September 2, 2020
       Utica, New York.




                                             -2-
